11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                               JUDGMENT ON REMAND

Ex parte Brandon Joseph Adams,               * From the 42nd District Court
                                               of Taylor County
                                               Trial Court No. 26,815-A.

No. 11-17-00332-CR                          * November 21, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed, and the cause is
remanded to the trial court for further proceedings.